Order, entered on December 30, 1963, awarding temporary alimony unanimously affirmed, without costs. Some of the court believe that the alimony awarded appears to be in excess of what the affidavits would justify. This is confirmed by the fact that respondent has shown no disposition to proceed to trial. The entire court agrees, however, that, as a defendant paying temporary alimony is in a position to obtain an expeditious trial and, had the appellant directed his activity toward that end rather than appealing the award, the matter could have been entirely disposed of. We appreciate that in many instances lawyers believe that the trial court is to some degree influenced in fixing permanent alimony by a prior award of temporary alimony and that this may have prompted this appeal. There ought to be no basis for such belief. Concur — Breitel, J. P., Valente, Eager, Steuer and Bastow, JJ.